Citation Nr: 0102408	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  97-10 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:  R. Bruce McKibben, Jr., Attorney 


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel



INTRODUCTION

The veteran had active military service from September 1968 
to November 1969.  

The present appeal arises from an August 1994 rating action.  
After the veteran expressed his disagreement with this 
decision in September 1994, and a statement of the case was 
issued in January 1997, the veteran perfected his appeal in 
March 1997.  Hearings at which the veteran testified were 
conducted at the RO by a hearing officer in May 1997, and by 
the undersigned through means of video-conferencing 
techniques in November 2000.  

In addition to the foregoing, the Board notes that in June 
1992, the veteran appears to have raised a claim for an 
increased rating for his status post left inguinal 
herniorrhaphy.  The regional office (RO), however, has not 
yet addressed this matter, and therefore, it is not properly 
before the Board at this time.  Since it is also not 
inextricably intertwined with the issue on appeal, the merits 
of that claim will not be addressed by the Board, but it is 
referred to the RO for appropriate action. 

Similarly, the Board notes that at the hearing conducted by 
the undersigned in November 2000, the veteran offered 
testimony regarding his desire for compensation for his non-
Hodgkin's lymphoma.  The RO, however, has not yet had an 
opportunity to address this matter, and it is obviously not 
in proper appellate status for the Board to review.  Since it 
is also not inextricably intertwined with the issue on 
appeal, it is, like the claim for an increased rating for a 
left inguinal herniorrhaphy, referred to the RO for 
appropriate action.  

Finally, the Board notes that prior to the hearing in 
November 2000, the veteran had been represented by a private 
attorney.  For reasons not specified, this attorney was 
unable to attend this hearing, and he was not present for it.  
Nevertheless, the veteran expressed his desire to proceed 
with the hearing as scheduled and the transcript shows that 
he verbally waived his right to representation at that time.  
The veteran also indicated that it was his intention to 
withdraw his consent for further representation by this 
attorney.  The claims file as it is currently constituted, 
however, does not include any written notice from the veteran 
revoking this attorney's authority to act on the veteran's 
behalf.  Therefore, while this attorney was not present at 
the hearing in November 2000, he remains identified as the 
veteran's representative on the front page of this decision.  


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained. 

2.  The veteran has been diagnosed to have PTSD, but the 
medical evidence fails to show that a combat related event 
was considered to be the stressor that caused this disorder.  

3.  There is no corroborating evidence that the non-combat 
related stressor claimed to have caused the veteran to 
develop PTSD, actually occurred. 


CONCLUSION OF LAW

PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.  

Establishing service connection for PTSD requires:  (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2000). 

Furthermore, if the claimant did not engage in combat with 
the enemy, or the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet.App. 128 (1997); Moreau v. 
Brown, 9 Vet.App. 389 (1996); Dizoglio v. Brown, 9 
Vet.App. 163 (1996).  Service department records must 
support, and not contradict, the claimant's testimony 
regarding noncombat stressors.  Doran v. Brown, 6 
Vet.App. 283 (1994).  See Fossie v. West, 12 Vet.App. 1, 6 
(1998), wherein the Court stated, "If the veteran engaged in 
combat, his lay testimony regarding stressors will be 
accepted as conclusive evidence of the presence of in-service 
stressors.  38 U.S.C. 1154(b); 38 C.F.R. § 3.304(f).  If, 
however, the veteran was not engaged in combat, he must 
introduce corroborative evidence of his claimed in-service 
stressors."

In this case, the record shows that the veteran has been 
diagnosed to have PTSD, and the report of his separation from 
service reflects that he was awarded the Purple Heart medal.  
The veteran, however, has not contended that it was the 
circumstances surrounding the award of the Purple Heart, that 
caused him to develop PTSD.  In fact, there is some question 
as to whether this award was actually made, given that the 
total time the veteran spent in Vietnam prior to his 
hospitalization for hernia repair and evacuation to Japan 
(never to return to Vietnam) amounted to only a week.  In 
addition, during this time, the veteran had apparently not 
yet been assigned to his permanent unit, but rather, he was 
assigned to a replacement company.  Regardless, the stressful 
events described as the cause of the veteran's PTSD by those 
treating him, do not mention combat or circumstances which 
led to the award of a Purple Heart, and as already stated, 
the veteran himself does not attribute the onset of his PTSD 
to either combat or the circumstances surrounding an award of 
the Purple Heart.  Accordingly, whether or not the veteran 
was awarded the Purple Heart, has no bearing on his current 
appeal, except insofar as to establish that the circumstances 
surrounding its award was not related to the onset of PTSD.  
Therefore, as indicated above, in order to establish service 
connection for PTSD in this case, there must be corroborative 
evidence of the veteran's claimed in-service stressor.  

The in-service stressors that the veteran has claimed caused 
him to develop PTSD, and which those treating the veteran 
have indicated caused him to develop PTSD, have been 
described as his witnessing the off loading of helicopters 
bearing the remains of deceased service members, while he was 
hospitalized in Vietnam for treatment of a hernia and pending 
his evacuation to Japan for his hernia repair.  The veteran 
related that his bed, while hospitalized, was positioned near 
the emergency room of the hospital, such that he observed a 
large number of body bags from war casualties brought in from 
a helicopter to the hospital.  He indicated that many of 
these body bags were clear, and contained many body parts.  

At his hearing before the undersigned, the veteran elaborated 
somewhat on these events, and recalled that his hospital bed 
was actually located near the hospital morgue.  Because the 
morgue was only open for operation during the day time, he 
related that body bags had to be piled up next to his bed all 
night, which gave him the opportunity to view them.  

Based on the veteran's description of the foregoing events, 
and the symptoms he manifested to those medical personnel 
examining him, the veteran was diagnosed to have PTSD 
beginning in 1993.  Subsequent records reflect that the 
veteran has been attending a VA Medical Center's PSTD clinic, 
and that he has been taking psychoactive medication for this 
condition.  

As stated above, because the veteran's claimed stressors are 
unrelated to combat, they must be supported by corroborative 
evidence, before they are considered sufficient for purposes 
of establishing service connection for PTSD.  In this case, 
the veteran has not introduced into the record any evidence 
that corroborates his claimed in-service stressors.  
Likewise, a review of his service medical records shows only 
that he was hospitalized for a few days in Vietnam prior to 
his evacuation to Japan, and his later assignment to Korea.  
These medical records do not set forth the veteran's precise 
location in the hospital in Vietnam, nor do they otherwise 
suggest that he was in a position near a morgue so as to view 
casualty remains stored near him overnight.  As such, there 
is no evidence corroborating the events that the veteran 
claims caused him to develop PTSD.  Absent such corroborating 
evidence, a fundamental requirement for establishing service 
connection for the disability at issue has not been met, and 
the veteran's claim for service connection for PTSD must be 
denied.  

In reaching its decision, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the VA with respect to the duty to assist, 
and superceded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

The record in this case, however, reflects that the 
requirements of the foregoing law have been met, and that a 
remand to the RO of the issue on appeal to consider this 
change in law is not warranted.  In this regard, the Board 
observes that the record establishes that the veteran has 
been informed of the legal requirements necessary to 
substantiate his claim.  In addition, the record includes the 
report of examination conducted for VA purposes in connection 
with this claim, and it contains the pertinent summary of the 
veteran's relevant treatment records.  Moreover, there have 
been no assertions by either the veteran or his 
representative that additional relevant records are 
available.  Attempts to obtain medical reports mentioned by 
the veteran were not fruitful.  Under these circumstances, 
the Board concludes that VA has met its duty to assist in 
developing the facts pertinent to the veteran's claims under 
the provisions of the recently enacted Veterans Claims 
Assistance Act of 2000, and that no further development in 
this case is required.  


ORDER

Entitlement to service connection for PTSD is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

